

115 S2562 IS: Alice Paul Congressional Gold Medal Act
U.S. Senate
2018-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2562IN THE SENATE OF THE UNITED STATESMarch 15, 2018Mr. Menendez (for himself and Ms. Collins) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo posthumously award a Congressional Gold Medal to Alice Paul in recognition of her role in the
			 women’s suffrage movement and in advancing equal rights for women.
	
 1.Short titleThis Act may be cited as the Alice Paul Congressional Gold Medal Act.
 2.FindingsThe Congress finds that— (1)Alice Paul was born on January 11, 1885, in Mount Laurel, New Jersey and died on July 9, 1977;
 (2)Alice Paul dedicated her life to securing suffrage and equal rights for all women and, as founder of the National Woman’s Party, she was instrumental in the passage of the 19th Amendment to the Constitution of the United States;
 (3)Alice Paul and the National Woman’s Party were the first group ever to picket the White House;
 (4)while President Woodrow Wilson trumpeted democracy abroad during World War I, Alice Paul was dedicated to reminding the President that not all people in the United States enjoyed democracy;
 (5)Alice Paul used nonviolent civil disobedience to bring attention to the women’s suffrage movement in the United States such as the hunger strike she undertook when she was sentenced to jail in October 1917, for her demonstrations;
 (6)Alice Paul’s courage inspired thousands of women to join the women’s suffrage movement;
 (7)instead of patiently waiting for States to grant women suffrage, Alice Paul mobilized an entire generation of women to pressure the United States Congress and the President to give all women in the United States the right to vote;
 (8)Alice Paul did not stop her fight after the 19th Amendment to the Constitution of the United States was ratified;
 (9)Alice Paul drafted the Equal Rights Amendment to the Constitution of the United States in 1923 and fought tirelessly for its passage until her death 54 years later;
 (10)Alice Paul lobbied Congress to include gender in civil rights bills and was successful in including sex discrimination in title VII of the Civil Rights Act of 1964 (42 U.S.C. 2000e et seq.);
 (11)Alice Paul sought equal rights for women all over the world, not just those in the United States and, as a means of pursuing this goal, founded the World Party for Equal Rights for Women in the 1930s;
 (12)Alice Paul was instrumental in the placement of a passage on gender equality in the preamble of the United Nations Charter;
 (13)few people have played a greater role in shaping the history of the United States than Alice Paul; and
 (14)Alice Paul is an example to all people in the United States of what one person can do to make a difference for millions of people.
			3.Congressional Gold
			 Medal
			(a)Presentation
 authorizedThe Speaker of the House of Representatives and the President pro tempore of the Senate shall make appropriate arrangements for the posthumous presentation, on behalf of Congress, of a gold medal of appropriate design in commemoration of Alice Paul, in recognition of her role in the women’s suffrage movement, and in advancing equal rights for women.
			(b)Design and
 strikingFor purposes of the presentation referred to in subsection (a), the Secretary of the Treasury (hereafter in this Act referred to as the Secretary) shall strike a gold medal with suitable emblems, devices, and inscriptions, to be determined by the Secretary.
			4.Duplicate
 medalsThe Secretary may strike and sell duplicates in bronze of the gold medal struck pursuant to section 3 under such regulations as the Secretary may prescribe, at a price sufficient to cover the cost thereof, including labor, materials, dies, use of machinery, and overhead expenses, and the cost of the gold medal.
		5.Status of
			 medals
			(a)National
 medalsThe medal struck pursuant to this Act is a national medal for purposes of chapter 51 of title 31, United States Code.
			(b)Numismatic
 itemsFor purposes of section 5134 of title 31, United States Code, all medals struck under this Act shall be considered to be numismatic items.
			6.Authority to use
			 fund amounts; proceeds of sale
			(a)Authority To use
 fund amountsThere is authorized to be charged against the United States Mint Public Enterprise Fund, such amounts as may be necessary to pay for the costs of the medals struck pursuant to this Act.
			(b)Proceeds of
 saleAmounts received from the sale of duplicate bronze medals authorized under section 4 shall be deposited into the United States Mint Public Enterprise Fund.